DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-4, 7-8, 12-14, and 16-22 is/are rejected under 35 U.S.C. 103 as obvious over Nakao et al. (US Pub. 2016/0209565) in view of Takeda et al. (WO 2013-147192 A1) where US Pub. 2015/0049380 A1 will be used as an English language equivalent and all citations will refer to the US publication.
Regarding claims 1-4, 12-14, and 16-22, Nakao discloses a polarizing plate comprising a transparent support, polarizer, adhesive (cured resin layer), and low-moisture permeable layer (transparent protective film) (abstract and see [0017]-[0018] and [0036]-[0038] where the polarizing plate is used on a display so all layers are considered to have some level of transparency). Nakao discloses the adhesive layer on the polarizer being curable ([0238], [0239] and [0240]) and includes a boron compound ([0238]) and acrylamide ([0239]). Nakao discloses the adhesive layer between the polarizer and low-moisture permeable layer which may be considered the protective layer ([0251] and [0253]). 
Nakao discloses the adhesive layer comprising a boron compound ([0238]) but does not specifically disclose the adhesive layer comprising the boron compound as represented by claimed formula (1) or claimed formula (1’) with the amount of boron being 0.001 to 50 wt% or 1 to 10 wt%. 
However, Nakao does disclose a boron compound which enhances adhesion to the polarizer which corresponds to the boron compound in claimed formula (1) and formula (1’) ([0107] and [0109]-[0116] and [0123]) where the R groups are hydrogen, straight alkyl groups with 1 to 20 carbon atoms, aryl group with 6 to 20 carbon atoms, or heterocyclic group with 5- or 6-membered group ([0110]-[0113], [0115] and [0124]), the 1 (corresponding to Y) is an alkylene group or heteroaryl group (phenylene group) ([0126] and see pages 7-9 which contains examples of a phenylene group). Further, the first three examples of the boronic acid monomer on page 7 of Nakao correspond to (1a) to (1c) in claim 19 and the first monomer on the second line on page 8 of Nakao corresponds to (1d) in claim 19. Nakao discloses the amount of boronic monomer should be 0.005 to 3% by mass ([0129]) which overlaps the claimed range. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the boron compound in the adhesive layer could be the same boron compound taught for the low-moisture permeable layer where the boron compound is used in the same amount as taught in Nakao to have a compound and an amount of the compound that improves adhesion to the polarizer ([0107]). 
Nakao discloses that the adhesive layer comprises acrylamide ([0239]) but does not disclose the specific acrylamide claimed or the amount of acrylamide. Nakao further does not specifically disclose the low-moisture permeable layer having a thickness of 40 to 100 microns or the adhesive having a thickness of 0.01 to 3 microns. 
Takeda discloses a polarizing film comprising a polarizer, adhesive and transparent protective layer with a water-vapor permeability of 150 g/m2/24hours or less (abstract). The protective layer has a thickness of 1 to 500 microns and further more preferably 30 to 80 microns ([0059]). The adhesive is an active energy ray-curable adhesive that has high durability ([0076]) and comprises a N-substituted amide 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the protective layer and adhesive layer in Nakao should have the thickness taught in Takeda as a known suitable thickness for a protective layer for a polarizer and to have sufficient strength, workability, thin layer formability and other properties (Takeda, [0059]) and as a known suitable thickness for an adhesive layer to assure sufficient cohesive strength and durability (Takeda, [0176]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive composition in Nakao could be the composition taught in Takeda as an adhesive composition with high durability (Takeda, [0076]) where the boron composition could still be included to improve adhesion to the polarizer and as a known component which may be added to an adhesive composition (Nakao, [0107] and [0238]).
Regarding claims 7 and 8, Nakao discloses the polarizing plate (laminate) on a display which would make the polarizing plate an optical film (title and [0034]).

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
Applicant argues Nakao in view of Takeda fails to disclose the claimed invention. Applicant argues Nakao discloses the thickness of the low moisture permeable layer being larger than 5 microns and does not teach a thickness for the adhesive layer. Applicant argues that obviousness requires a reason to combine elements in the way the claimed invention does but that here there is no reason for the combination without improper hindsight.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783